Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 9,
2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00083-CR

                   DERRICK WAYNE FIELDER, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1343371

                 MEMORANDUM                      OPINION


      A written request to withdraw the notice of appeal in this case, personally
signed by appellant, has been filed with this Court. See Tex. R. App. P. 42.2.
Because this Court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the
Court to issue the mandate of the Court immediately.

                                  PER CURIAM
Panel consists of Chief Justice Hedges and Justices Frost and Donovan.
Do Not Publish - Tex. R. App. P. 47.2(b)